




Exhibit 10.1




KOHL'S CORPORATION

NON-QUALIFIED STOCK OPTION AGREEMENT










      

Executive

Employee ID

Grant Date

Expiration Date

Number of Shares Option Price Per Share

 
















 




The Compensation and Stock Option Committee (the “Committee”) of the Board of
Directors of Kohl’s Corporation (“Kohl’s”) has approved granting to the
Executive named above ("Executive") a nonstatutory option ("Option") to purchase
shares of Kohl's common stock on the terms and subject to the conditions
described below.  Kohl's and the Executive agree as follows:




1.

Number of Shares Optioned; Option Price.




Kohl's grants to Executive the right and option to purchase, in the aggregate,
the number of shares of Kohl's $0.01 par value common stock ("Common Shares")
shown above at the option price per share shown above.  Except as provided by
this Agreement, the Option granted shall be irrevocable.  The Common Shares
which Executive is entitled to purchase will be either Kohl's authorized but
unissued common stock or Kohl's treasury shares.  The Option granted is not
intended to be treated, and will not be treated, as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.  Except as provided herein, the Option shall impose no obligation on
Executive to exercise such Option.




2.

Time Limitations on Exercise of Option.




Except as provided in Kohl’s 2003 Long-Term Compensation Plan (the “Plan”) or in
this Agreement, and unless the Committee establishes otherwise, Executive may
exercise his/her Option to purchase, in whole or in part, not more than that
portion of the total number of Common Shares shown above according to the
percentages and the anniversary dates specified below:




Anniversary Date

Total Number of Shares For

After Option Grant

Which Option is Exercisable













Except as provided in the Plan or in this Agreement, this Option may not be
exercised before the anniversary dates specified above or after the expiration
of fifteen (15) years from the date it is granted (the "Expiration Date").  This
Option may not be exercised for fractional Common Shares.




3.

Termination of Employment.




If Executive ceases to be actively employed by Kohl’s as a full time Key
Employee (such as assignment to a position that is not eligible for Awards under
the Plan) for any reason other than Retirement, Disability or death, Executive
shall have until the earlier of: (i) the Expiration Date;  (ii) ninety (90) days
following the date of termination of Executive's employment with Kohl’s; or
(iii) ninety (90) days following the date Executive ceases to be a full time Key
Employee, to exercise this Option to the extent Executive is otherwise entitled
to exercise it as provided in Paragraph 2.  To the extent Executive is not
entitled to exercise this Option at the time Executive ceases to be actively
employed by Kohl’s as a full time Employee, the outstanding and unexercised
portion of the Option shall immediately lapse and Executive shall have no
further rights with respect to it. Nothing contained herein shall limit Kohl's
right to terminate the employment of Executive at any time for any reason.




4.

Rights in the Event of Retirement or Disability.




If Executive's employment with Kohl's is terminated due to Retirement (or due to
an early retirement approved by the Committee) or Disability (as each of those
terms are defined in the Plan), Executive shall have until the earlier of: (i)
the Expiration Date; or (ii) one (1) year from the effective date of such
Retirement or Disability to exercise this Option to the extent to which
Executive would otherwise be entitled to exercise it on the effective date of
such Retirement or Disability.  To the extent Executive is not entitled to
exercise any portion of this Option prior to Executive’s Retirement or
Disability, such outstanding and unexercised portion of the Option shall
immediately lapse on the date of Executive’s Retirement or Disability.




5.

Rights In the Event of Executive's Death.




In the event of Executive's death: (i) while actively employed by Kohl's as a
full time Key Employee; or (ii) during any period following Executive's
Retirement or Disability during which any then outstanding and unexercised
Option is exercisable by Executive pursuant to Paragraph 4, the term during
which the Option is exercisable shall be the earlier of:




(a) the expiration of the period during which the Option is exercisable pursuant
to paragraph 4;

(b) twelve (12) months after the date of Executive's death; or

(c) the Expiration Date.




In the event of Executive's death while actively employed by Kohl's as a full
time Key Employee, the number of Common Shares for which the Option may be
exercised shall be the total number of Common Shares granted to Executive
pursuant to this Option Agreement (irrespective of whether they are exercisable
on or before the date of Executive’s death) that remain outstanding and
unexercised on the date of Executive's death.  In the event of Executive's death
following Executive's Retirement or Disability, the number of Common Shares for
which the Option may be exercised shall be limited to that number of Common
Shares for which Executive would otherwise be entitled to exercise this Option
on the date of Executive's Retirement or Disability, as provided in paragraph 4.
 In the event of Executive's death, the Option may be exercisable by the
beneficiary designated by Executive, if any, or the personal representative,
administrator or other representative of Executive's estate.







6.

Forfeiture for Conduct Detrimental to Kohl’s.




If, at any time between the date of this Agreement and the date which is twelve
(12) months after Executive ceases to be actively employed by Kohl’s as a full
time Key Employee, the Committee shall determine that Executive has engaged in
any “Detrimental Activity” (as defined below), then (a) this Option shall lapse
effective as of the date on which Executive first engages in such Detrimental
Activity, and (b) fifty percent (50%) of all “Option Profits” (as defined
below), derived by Executive from exercising all or any portion of this Option
from and after the date which is twelve (12) months prior to the date on which
Executive first engages in such Detrimental Activity shall be paid to Kohl’s by
Executive.




For purposes of this Paragraph 6, “Detrimental Activity” shall mean:




 (a)  Executive’s employment by, or direct or indirect performance of services
for, any organization that (i) is, operates, owns or provides advice to, retail
department or specialty stores that sell goods competitive with Kohl’s or any of
Kohl’s affiliates in any geographical area that is within twenty-five (25) miles
of any retail store operated by Kohl’s or any of its affiliates; or (ii)
provides goods or services to Kohl’s and other retailers who compete with
Kohl’s; or

(b)  The unauthorized use or disclosure of any of Kohl’s non-public,
confidential, proprietary or trade secret information;  or

(c)  Any attempt to directly or indirectly induce any management-level employee
of Kohl’s or any of Kohl’s affiliates to be employed by, or perform services
for, any other organization.




For purposes of this Paragraph 6, “Option Profit” shall mean the difference
between the aggregate price paid for the Common Shares acquired pursuant to the
Option and the aggregate fair market value of such shares on the date of such
exercise.  The fair market value of the Common Shares will be the closing sale
price of the Common Shares on the date of the exercise, provided that with
respect to any Common Shares sold by Executive on the date of exercise, the fair
market value shall be the actual sale price.    




By accepting this Agreement, Executive consents to a deduction from any amounts
Kohl’s owes to Executive from time to time (including, without limitation,
amounts owed as wages or other compensation, bonuses, fringe benefits or
vacation pay) to the extent of the amounts Executive owes Kohl’s pursuant to
this Paragraph 6.  This right of set-off, however, shall not in any way limit
the full amount owed hereunder, and Executive shall pay on demand any unpaid
amounts, regardless of whether Kohl’s exercises its set-off right.







7.

Method of Exercising Option.




The Executive may exercise the Option on or after the appropriate anniversary
date (and before an event of termination) in whole or in part, from time to time
by providing to Kohl's (i) a written notice identifying this Option and stating
the number of Common Shares which Executive desires to purchase; and (ii)
payment in full of the option price per share for the Common Shares then being
acquired by certified or cashier's check payable to the order of Kohl's in full
payment for the Common Shares  being purchased.  This Option shall be considered
exercised with respect to the number of Common Shares Executive desires to
purchase on the date that Kohl's receives Executive's notice of exercise and the
certified or cashier's check in the office of Kohl's Vice President of Human
Resources, at the address specified in Paragraph 9.  







Executive shall not acquire any rights or privileges as a shareholder of Kohl's
for any Common Shares issuable upon the exercise of this Option until such
Common Shares have been duly issued by Kohl's.  Kohl's shall have the right to
delay the issue or delivery of any Common Shares to be delivered hereunder until
(i) the completion of such registration or qualification of such shares under
federal or state law, ruling or regulation as Kohl's deems to be necessary or
advisable; and (ii) receipt from Executive of such documents and information as
Kohl's deems necessary or appropriate in connection with such registration or
qualification or the issuance of Common Shares hereunder.




8.

Prohibition Against Transfer, Pledge, and Attachment.




This Option, and the rights and privileges conferred by it, is personal to
Executive and, absent a binding court order, may not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
during Executive's lifetime and shall be exercisable only by Executive.
 Executive may transfer this Option, and the rights and privileges conferred by
it, upon Executive's death, either by will or under the laws of descent and
distribution, or by beneficiary designation made in such form and subject to
such limitations as may from time to time be acceptable to the Committee and
delivered to and accepted by the Committee.  All distributees shall be subject
to all of the terms and conditions of this Agreement to the same extent as would
Executive if still alive.  This Option, and the rights and privileges conferred
by it, may not be subjected to execution, attachment or similar process.




9.

Notices.




Any notice to be given to Kohl's under the terms of this Agreement shall be
addressed to the attention of Kohl's Vice President of Human Resources, N56
W17000 Ridgewood Drive, Menomonee Falls, Wisconsin 53051, and any notice to be
given to Executive may be addressed to him at his address as it appears on the
payroll records of Kohl's, or at such other addresses as either party may
designate in writing to the other.




10.

Provisions of the Plan Control.




This Option is subject to, and qualified in its entirety by reference to, the
terms and conditions of the Plan under which it is granted, a copy of which may
be obtained from Kohl’s Executive Vice President of Human Resources and the
provisions of the Plan shall be incorporated into and be a part of this Option
Agreement. Capitalized terms used but not defined in this Agreement shall have
the meanings ascribed to them in the Plan. The Plan empowers the Committee to
make interpretations, rules and regulations under it.  Determinations made by
the Committee with respect to the Plan shall be binding upon Kohl’s and
Executive.  




11.

Taxes.




Executive shall pay all taxes applicable to the grant or exercise of this
Option.  Kohl's may require payment of or withhold any tax which it believes is
required to be the obligation of Executive as a result of the grant or exercise
of this Option, and Kohl's may defer making delivery of Common Shares or cash
payable hereunder until arrangements satisfactory to Kohl's have been made for
such tax obligations.




12.

Choice of Law.




This Agreement shall be governed by and construed in accordance with the laws of
the state in which the majority of Executive’s job responsibilities are carried
out as of the date of this Agreement.




Kohl's has caused this Agreement to be executed and Executive has executed the
same as evidence of Executive's acceptance hereof and upon the terms and
conditions herein set forth as of the grant date shown above.







KOHL'S CORPORATION







By:_____________________________________________













Executive:______________________________________










 




